Title: From James Madison to Edmund Randolph, 27 January 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York. Jany. 27. 1788.
A Congress was made for the first time on monday last and our friend C. Griffin placed in the chair. There was no competition in the case which you will wonder at as Virginia has so lately supplied a president. N. Jersey did not like it I believe very well, but acquiesed.
I postponed writing by the last mail, in hopes of being able by this to acquaint you with the probable result of the Convention of Massts. It appears however that the prospect continues too equivocal to justify a conjecture on the subject. The representations vary somewhat but they all tend to excite rather than diminish anxiety. Mr. Gerry had been introduced to a seat for the purpose of stating facts. On the arrival of the discussion at the article concerning the Senate, he signified without being called on, that He had important information to communicate on that subject. Mr. Dana & several others remarked on the impropriety of Mr. G——y’s Conduct. G—— rose to justify. Others opposed it as irregular. A warm conversation arose & continued till the adjournment; after which a still warmer one took place between Gerry & Dana. The members gathered around them, took sides as they were for or against the Constitution, and strong symtoms of Confusion appeared. At length however they separated. It was expected that the subject would be renewed in the Convention the next morning. This was the State of things when the post came off.
In one of the papers enclosed you will find your letter to the Assembly reviewed by some critic of this place. I can form no guess who he is. I have seen another attack grounded on a comparative view of your Objections Col. Mason’s & Mr. Gerry’s. This was from Philadelphia. I have not the paper or I would add it. With the sincerest affection & attachment I remain my dear Sir Yrs.
Js. Madison Jr
